Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 06/23/2021. In virtue of this communication, claims 1-17 filed on 06/23/2021 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 06/23/2021, with respect to the rejection(s) of claim(s) 1-17 considered and but are moot in view of the new grounds of rejection necessitated by the amendments filed 06/23/2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 2- 4, 6, 9-10, 11-13, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Seeber et al. (US 2018/0129881), in view of Ben-Ari (US 10,037,601.) 

As per claim 1, Seeber discloses “A method for classifying images of an evidence, the method comprising:” (Seeber, ¶ [0012], discloses the method further comprises performing an object classification process with respect to the at least one ROI to determine whether the object in the image is a UAV.)
“generating an unlabeled template based on a first received image,” (Seeber, Fig7, ¶s [0103]-[0109], steps 702, 704, 706, 710 and related text, ¶ [0103], FIG. 8, the regions of interest 802A-802C encompass certain objects within a frame that have been detected as moving. According to various aspects of the present disclosure, when a ROI is being processed or analyzed, the location of the ROI within the video 
“wherein the unlabeled template includes a first set of regions of interest (ROIs),” (Seeber, Fig7, ¶s [0103]-[0109], steps 702, 704, 706, 710 and related text, ¶ [103] and Fig. 8 disclose in the received frame plurality of ROIs (802A, 802B, and 802C) are detected.)
“each of the ROIs containing at least one data element” (Seeber, Fig7, ¶s [0103]-[0109], steps 702, 704, 706, 710 and related text, ¶ [103] and Fig. 8 disclose each ROI has at least one data element. For example in the image provided by prior art (Fig. 8) each of ROIs has at least one data element. The ROI 802A contains a tree, the ROI 802B contains a bird, and ROI 802C contains a UVA.)
“the ROIs are delineated by areas that do not contain data elements” (Seeber, Fig7, ¶s [0103]-[0109], steps 702, 704, 706, 710 and related text, ¶ [103] and Fig. 8 disclose the ROIs are delineated by borders “----“around them and in between the ROIs there are areas that do not contain any data elements (image being blank, nothing is between the bird, UAV or tree.))
“selecting a labeled template that includes a second set of ROIs from a plurality of labeled templates determined to be a best match for the unlabeled template” (Seeber Figs 7 step 900, Fig 9, steps 902-910, ¶ [0108] discloses the 900 that compares one or more regions of interest to various other known regions of interest in order to determine if the region of interest is new to a particular scene or if it is a reoccurring region of interest. Furthermore, ¶ [0108], discloses the output from the scene learning process 900 is one or more regions of interest that are indicated as either being recognized within the expected scene, or not. (Labeled). Further, Fig. 7 steps 712, ¶[0109], discloses at step 712, if the one or more regions of interest are not indicated as being recognized by the scene learning process 900 then the process proceeds to the object classification process 1000 in order to determine and classify what the regions of interest. Further the above process has been explained in more detail by Fig. 10, step 1008, ¶ [0125] disclosing where the one or more regions of interest are compared to examples of known UAVs and non-UAVs stored in databases 412 and 414. In one embodiment, the machine learning technique referred to as deep learning may be used at step 1008 to make comparisons between the one or more regions of interest and the examples of known UAVs and non-UAVs.)
“checking at least an ROI of the first set of ROIs for content that corresponds to a label of an equivalent ROI of the second set of ROIs” (Seeber, Fig. 10, steps 1008, ¶s [0125], discloses the process continues to step 1008, where the one or more regions of interest are compared to examples of known UAVs and non-UAVs stored in databases 412 and 414.)
“classifying the first image upon determination that the content checked corresponds to the label according to the label template.” (Seeber, Fig. 10, steps 1010, 1012, 1016, and ¶ [0126], disclose the system proceeds to step 1010, where the 1010 are compared at step 1012. If the UAV confidence level is greater than the non-UAV confidence level then the process may proceed to step 1014 where the one or more regions of interest are classified as UAV. If it is determined that the UAV confidence level is not greater than the non-UAV confidence level, then the process may to proceed to step 1016 where the one or more regions of interest are classified as non-UAV.)
Seeber does not discloses the following which would have been obvious in view of Ben-Ari from similar field of endeavor “the ROIs being organized in an array structure” (Ben-Ari, Col. 15, lines 40-45 discloses each sample point may define a set of ROIs at different scales, represented as rik, where k indexes the image, and i indexes the particular ROI for the certain point sample. Examiner notes array data structure or an array is a data structure consisting of collection of elements, values or variable, each identified by at least one index or key.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Ben-Ari technique of organizing ROIs in an array structure into Seeber technique to provide the known and expected uses and benefits of Ben-Ari technique over image classification technique of Seeber. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Ben-Ari to Seeber in order to provide a mathematical representation of ROI wherein the representation would be simple substitution of one known element for another to obtain predictable results. Refer to Ben-Ari, Col. 15, lines 40-45

Claims 9 and 10 have been analyzed and are rejected for the reasons indicated in claim 1 above. Additionally, the rationale and motivation to combine the Seeber and Ben-Ari references, presented in rejection of claim 1, apply to these claims.  

As per claim 2, in view of claim 1, Seeber as modified by Ben-Ari discloses “further comprising: distinguishing between areas within the image that contain data elements and areas that do not contain data elements.” (Seeber, ¶ [103] and Fig. 8 disclose each ROI has at least one data element. For example in the image provided by prior art (Fig. 8) each of ROIs has at least one data element. The ROI 802A contains a tree, the ROI 802B contains a bird, and ROI 802C contains a UVA. ¶ [103] and Fig. 8 disclose the ROIs are delineated by borders “----“ around them and in between the ROIs there are areas that do not contain any data elements (image being blank, nothing is between the bird, UAV or tree.) Examiner notes the areas that do not contain data elements are being distinguished from areas that have data elements such as bird, tree, etc. by the borders “----“around the data element.)



As per claim 3, in view of claim 1, Seeber in view of Ben-Ari discloses “wherein selecting a first labeled template determined to be a best match for the unlabeled template is based at least on the content and position of the at least an ROI of the first set of ROIs.” (Seeber, ¶ [0031], discloses comparing a determined center position of the first ROI to a determined center position of the second ROI to determine a spatial location change of the object within the particular air space; determining whether the spatial location change of the object is within a predetermined position change threshold; and, upon determination that the spatial location change of the object is within the predetermined position change threshold, denoting the object in the image as the particular object type. ¶ [0103], discloses the location of the ROI within the video frame may be located within the frame by referencing the top left corner pixel location and bottom right corner pixel location of the rectangular portion of the ROI in the video frame as mentioned above. Fig. 10, steps 1008, ¶s [0125], discloses the process continues to step 1008, where the one or more regions of interest are compared to examples of known UAVs and non-UAVs stored in databases 412 and 414. Furthermore see ¶ [0111], Fig. 10, steps 1010, 1012, 1016, and ¶ [0126], disclose the system proceeds to step 1010, where the UAV and non-UAV confidence levels may be determined for the one or more regions of interest. Furthermore, ¶ [0127] discloses the UAV and non-UAV confidence levels determined at step 1010 are compared at step 1012. If the UAV confidence level is greater than the non-UAV confidence level then the process may proceed to step 1014 where the one or 1016 where the one or more regions of interest are classified as non-UAV.))

Claim 12 has been analyzed and is rejected for the reasons indicated in claim 3 above. 

As per claim 4, in view of claim 3, Seeber as modified by Ben-Ari discloses “wherein the best match is further based on identifying an array of ROIs, where the array may be used to determine similarity between two or more labeled or unlabeled templates.” (Examiner notes array of ROIs is interpreted as plurality of ROIs. Seeber, ¶ [103] and Fig. 8 disclose each ROI has at least one data element. For example in the image provided by prior art (Fig. 8) each of ROIs has at least one data element. The ROI 802A contains a tree, the ROI 802B contains a bird, and ROI 802C contains a UVA. ¶ [103] and Fig. 8 disclose the ROIs are delineated by borders “----“ around them and in between the ROIs there are areas that do not contain any data elements (image being blank, nothing is between the bird, UAV or tree.) Examiner notes the areas that do not contain data elements are being distinguished from areas that have data elements such as bird, tree, etc. by the borders “----“around the data element.)


As per claim 6, in view of claim 1, Seeber as modified Ben-Ari discloses “wherein the classifying the first image further includes tagging the unlabeled template based on the labeled template.” (Examiner notes tagging the unlabeled template is classifying the image/ROIs. Seeber, Fig. 10, steps 1010, 1012, 1016, and ¶ [0126], disclose the system proceeds to step 1010, where the UAV and non-UAV confidence levels may be determined for the one or more regions of interest. Furthermore, ¶ [0127] discloses the UAV and non-UAV confidence levels determined at step 1010 are compared at step 1012. If the UAV confidence level is greater than the non-UAV confidence level then the process may proceed to step 1014 where the one or more regions of interest are classified as UAV. If it is determined that the UAV confidence level is not greater than the non-UAV confidence level, then the process may to proceed to step 1016 where the one or more regions of interest are classified as non-UAV.)

Claim 15 has been analyzed and is rejected for the reasons indicated in claim 6 above. 
Claim 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seeber et al. (US 2018/0129881), in view of Ben-Ari (US 10,037,601,) further in view of Malaney et al. (US 2007/0118391.)

wherein checking the at least an ROI of the first set of ROIs for content that corresponds to a label of an equivalent ROI of the second set of ROIs includes performing optical character recognition (OCR) to identify characters within the content of the image.” (Refer to Malaney figure 2, ¶ [0176] disclose the portions of or the entire image of a page or document is converted into text using OCR by means known in the art 204. further ¶ [0177] discloses once an image type document is OCRed, the output file is converted to a grid-based matrix format to form a text-pictorial representation of the document (Document Grid File). Text type documents, such Microsoft word documents are also converted into a Document Grid File. Further ¶ [0178] discloses the output from image preprocessing and OCR is used for the Image Quality Detection IQD 205.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Malaney technique of recognizing information in the document into Seeber as modified by Ben-Ari technique to provide the known and expected uses and benefits of Malaney technique over correlation of two images by using unlabeled measurement technique of Seeber as modified by Ben-Ari. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Malaney to Seeber as modified by Ben-Ari in order to provide organized and automated electronically accessible document and resultant transactions. (Refer to Malaney paragraph [0004-0005].)

Claim 14 has been analyzed and is rejected for the reasons indicated in claim 5 above. Additionally, the rationale and motivation to combine the Seeber, Ben-Ari, and Malaney references, presented in rejection of claim 1, apply to these claims.  

Claims 7, 8, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seeber et al. (US 2018/0129881), in view of Ben-Ari (US 10,037,601,) further in view of Andy Downton, Jingyu He, Simon Lucas; “User-configurable OCR enhancement for online natural history archives”; Springer 2006.

As per claim 7, in view of claim 1, Seeber as modified by Ben-Ari does not explicitly disclose the following which would have been obvious in view of Downton from similar field of endeavor “wherein generating an unlabeled template further comprises: segmenting the image into a plurality of regions of interest (ROIs);”( Downton, page 266 column 2, section 4.1 discloses The format of archive index cards consists of several independent blocks of text, and each block contains one or more logically related text fields. Blocks retain a fairly consistent mutual layout over a complete archive, but the layout of text fields within each block is not strictly fixed. Nor are there any tabular guidelines defining fixed block boundaries. The X–Y cuts algorithm [13] is therefore an appropriate segmentation algorithm for this class of document image structure. Pixel smearing [14], with a threshold sufficient to join adjacent text characters 
 “analyzing each of the plurality ROIs to identify at least a portion of a content within the ROI and a position of each of the plurality of ROIs within the image;”( Downton, page 267 column 1 discloses The X–Y cuts algorithm then extracts and stores the contents of each index card into a hierarchical tree structure (the so-called X–Y tree), consisting of text blocks, lines and words. Further figure 1 shows segmenting the image and analyzing each of the ROIs, further figure 8, analysis each segments position as (top,…))
 “and generating the unlabeled template based on the content of the ROI and the position of the ROI.”(Downton, Figs. 7 and 8, pages 269-270 discloses template creation wherein the image is divided into plurality of ROIs and the content of the ROI is OCRed (recognized) and the position of each ROI is determined. Furthermore, the template is created. Examiner notes the ROIs are labeled based on the content of them but the template is not labeled. The Fuzzy templates are unlabeled. 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Downton technique of OCR enhancement into Seeber as modified by Ben-Ari technique to provide the known and expected uses and benefits of Downton technique over correlation of two images by using unlabeled measurement technique of Seeber as modified by Ben-Ari. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Downton to Seeber as modified by Ben-Ari in order to provide digital archives with accurate word recognition, validation, and correction. (Refer to Downton abstract.)
Claim 16 has been analyzed and is rejected for the reasons indicated in claim 7 above. Additionally, the rationale and motivation to combine the Seeber, Ben-Ari, and Downton to references, presented in rejection of claim 1, apply to these claims.  

As per claim 8, in view of claim 7, Seeber as modified by Ben-Ari as modified by Downton discloses “analyzing each of the plurality of ROIs including performing optical character recognition (OCR) to identify characters within the image.”(Refer to Downton figure 3, page 266, column 2, section 3, discloses the internal binarization algorithm used by the OCR system, established that the best OCR performance for the NHM archive dataset was achieved by our adaptive Niblack algorithm. Further page 267 column 2, discloses The OCR used in the proposed system is a commercial product, Abbyy Fine Reader 6.0, which is currently regarded as one of the best available solutions for print and type-writer text recognition. Since it is designed for stand-alone use, it includes its own internal image processing (e.g. binarization) integrated with OCR, but can also accept pre-processed images in a variety of different image formats including binary.)
Claim 17 has been analyzed and is rejected for the reasons indicated in claim 8 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459.  The examiner can normally be reached on Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAGHAYEGH AZIMA/           Examiner, Art Unit 2661